HENRIOD, Justice:
Appeal from a burglary and larceny conviction. Reversed and remanded for a new trial.
After voir dire it appeared that there was a question about Miranda at a confes*38sion session and particularly anent volun-tariness thereof. In front of the jury the trial court announced quite audibly, that the question of the confession, itself questionable, was a “question for the jury.” The propriety of this pronouncement is the question before this court.
 Without question, this court has gone on record to the effect that voluntariness of a “confession” primarily is not a jury question, but one for the judge. Mr. Chief Justice McDonough, in State v. Ashdown, 5 Utah 2d 59, 296 P.2d 726 (1956), quoting Mr. Justice Wade in State v. Crank, 105 Utah 322, at page 373, 142 P.2d 178, at page 196, under Syllabi (9) and (10), 170 A.L.R. 542, sets forth the rule, beginning with the words, “We agree with the rule approved in those cases * * *.” etc., to which language the reader is referred, as well as to the authorities cited in the Ashdown case. These referrals seem to reflect the principle that is dispositive here, and we so hold.
CALLISTER and TUCKETT, JJ., concur.
CROCKETT, C. J., concurs in the result.